considered aggravating and mitigating factors. The panel found six

                 aggravating factors: (1) prior disciplinary offenses; (2) a pattern of

                 misconduct; (3) multiple offenses; (4) bad faith obstruction of the

                 disciplinary proceedings by intentionally failing to comply with rules or

                 orders; (5) refusal to acknowledge the wrongful nature of conduct; and (6)

                 substantial experience in the practice of law. The panel found one

                 mitigating factor: absence of dishonest or selfish motive.

                             This court's automatic review of a disciplinary panel's findings

                 and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff,

                 108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore we "must

                 examine the record anew and exercise independent judgment,"           In re

                 Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001).

                 Although we are not bound by the disciplinary panel's recommendations,

                 those recommendations are persuasive. Id. The State Bar has the burden

                 of showing by clear and convincing evidence that Grayson committed the

                 violations charged. In re Discipline of Drakulich, 111 Nev. 1556,1566, 908
P.2d 709, 715 (1995).

                             We conclude that there is clear and convincing evidence in the

                 record before us that demonstrates that Grayson committed the violations

                 of the Rules of Professional Conduct as found by the hearing panel, and

                 that the panel's recommendation is appropriate.

                             Accordingly, attorney Robert Grayson is hereby suspended

                 from the practice of law for 12 months beginning on the date of this order.

                 At the completion of his term of suspension, Grayson shall comply with

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                   SCR 116 upon any petition for reinstatement. Pursuant to SCR 120,

                   Grayson shall also pay the costs of the disciplinary proceedings. Grayson

                   shall comply with SCR 115 and the State Bar shall comply with SCR

                   121.1.

                                 It is so ORDERED.




                                           Hardesty



                   Parraguirre



                                                            Saitta



                                                            Pickering



                   cc: Chair, Northern Nevada Disciplinary Board
                        Robert A. Grayson
                        Bar Counsel, State Bar of Nevada
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                       3
( 0 ) 19 4 7A en